Citation Nr: 1215926	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, including as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for impotence, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for diabetes mellitus, to include as due to Agent Orange, as well as his claims for impotence and bilateral lower extremity peripheral neuropathy, including as due to diabetes mellitus.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and he did not serve in Korea between April 1, 1968, and August 31, 1971. 

2.  Diabetes mellitus was initially documented many years after service, and there is no clinical evidence to link it to service. 

3.  Impotence was initially documented many years after service, and there is no clinical evidence to link it to service.

4.  Bilateral lower extremity peripheral neuropathy was initially documented many years after service, and there is no clinical evidence to link it to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The requirements for establishing service connection for impotence have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The requirements for establishing service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a December 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the appellant of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The claim was last readjudicated in July 2009. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, post-service private and VA treatment records, and articles concerning Agent Orange submitted by the Veteran.  The Board recognizes that the Veteran was not afforded a VA examination regarding these claims.  However, there is no dispute that the Veteran currently suffers from diabetes.  The Veteran does not argue that his diabetes was diagnosed during service or within one year following discharge from service.  Rather, he argues that the condition is due to Agent Orange exposure during service.  As a VA examination would not provide information relevant to the question of actual exposure during service, an examination is not needed to make a determination on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, as to the impotence and peripheral neuropathy claims, the Veteran does not claim that these disabilities were diagnosed in service, but rather contends that they are due to his diabetes.  Because service connection is not established for diabetes, and because there is no other evidence showing symptoms of impotence or peripheral neuropathy in service or for many years thereafter, a VA examination is not necessary to decide these claims.  Id. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument with regard to his claims.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war and diabetes mellitus and/or organic diseases of the nervous system become manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  38 C.F.R. § 3.307(a)(6)(i) (2011).  When such a veteran develops type II diabetes mellitus to a degree of 10 percent or more within the specified period, the disorder may be presumed to have been incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  In this case, the Veteran does not claim, nor does the evidence show, that he served in the Republic of Vietnam.  Rather, he claims that his diabetes is a result of herbicide exposure during his tour in Korea in an area known to have been sprayed with herbicides.  A veteran who had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area which herbicides are known to have been applied shall be presumed to have been exposed to herbicides during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2011).

The record discloses that the Veteran in this case had active service between August 1966 and August 1968.  His service personnel records reveal that he was enroute to Korea on January 1, 1967, and enroute to return to the United States (CONUS) on March 14, 1968.  Thus, the Veteran was not in Korea between April 1, 1968, and August 31, 1971.  The presumption of exposure to herbicides for Vietnam era veterans serving in Korea, therefore, does not apply in this case, regardless of the unit in which the Veteran served.  The Veteran has not submitted any evidence concerning actual exposure to herbicides, or suggested the existence of evidence that would show actual exposure.  While the Veteran contends he was exposed to herbicides because he was in a unit listed as being affected by the spraying of herbicides in Korea, the record does not reflect that the Veteran has any specialized knowledge in identifying chemical compounds.  Thus, evidence of actual exposure would be required in this case, none of which exists.  

Indeed, in the Federal Register publication adding the presumption for Korean service during the Vietnam era under 38 C.F.R. § 3.307(a)(6)(iv), it was noted that an in-country date of September 1, 1967 was not warranted because "[n]either the statute nor the legislative history suggests that herbicides were used prior to 1968.  See 149 Cong. Rec. H11705-01 (2003) (noting that the Secretary of Defense identified that herbicides were used between 1968 and 1969), see also 149 Cong. Rec. S15133-01 (2003)."  76 Fed. Reg. 4245-01.  It was also noted that the Department of Defense has advised that herbicides were applied near the Korean DMZ from April 1968 to July 1969.  Id.  The Board finds that the determination by the Department of Defense that herbicides were not used in the Korean DMZ until April 1968 to be of greater probative value than the Veteran's contention to the contrary.

Moreover, the service treatment records are negative for complaints or findings pertaining to diabetes mellitus.  In fact, the record shows that the initial diagnosis of diabetes was made by the Veteran's private physician in January 2006, nearly forty years following his 1968 discharge from active service.  There is no suggestion in these records that the Veteran's diabetes initially manifested during service or is otherwise related to service, nor does the Veteran contend his diabetes began in service or is the result of service for reasons other than his alleged herbicide exposure.  

Although the record demonstrates that a current disability is present, there is no evidence of diabetes mellitus in service, nor is there any evidence that it manifested within one year of service.  In addition, the Veteran's service records do not indicate that he served in Korea during the time period relevant to an herbicide exposure presumption, nor is there any competent and credible evidence confirming that such exposure actually occurred.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, to include as due to exposure to Agent Orange. 

As for the Veteran's claims for service connection for both impotence and for bilateral lower extremity peripheral neuropathy, the Veteran contends that these disabilities are due to his diabetes mellitus.  Because he feels his diabetes should be service connected, he also feels the resulting impotence and peripheral neuropathy should be service connected.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  As service connection for diabetes mellitus is being denied by this decision, the Veteran's claims for entitlement to service connection for impotence and for bilateral lower extremity peripheral neuropathy as secondary to diabetes mellitus must fail.  See 38 C.F.R. § 3.310(a).  The Board also notes that these conditions were not noted during active service or for many years after.  In fact, an October 2006 private treatment note attributes diabetes as the cause for the Veteran's neuropathy and impotence.  Thus, the preponderance of the evidence is also against establishing service connection for impotence and for bilateral lower extremity peripheral neuropathy under 38 C.F.R. § 3.303. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, including as secondary to in-service herbicide exposure, is denied.

Entitlement to service connection for impotence is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


